DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 14-17, 21-22, 24, 26, 29, 31-35, 37, 40-42 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 31 recite “piston-type or double-stroke piston-type pump”.  It is not clear what the addition of the word “-type” is intended to convey.  Note MPEP 2173.05(b)(III)(E).
Claim 1 recites “at least one hydraulic circuit” and later recites “the hydraulic circuits”.  It is not clear how many circuits are required.
Claim 1 recites “the piston-cylinder units”.  There is insufficient antecedent basis for this limitation in the claim. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “separate module”, and the claim also recites “in particular arranged spatially separately from the main module” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 recites “a piston-cylinder unit” and “a hydraulic circuit”.  It is not clear if these correspond to the piston-cylinder unit and hydraulic circuits of claim 1, or are additional elements.
Claims 3, 11, 31, 33, and 41 recite “one brake circuit” or “brake circuits”.  It is not clear if these are related to the hydraulic circuits of the parent claim, or are additional circuits.
Claim 4 recites “the at least one hydraulic line”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites “a hydraulic circuit”.  It is not clear if this corresponds to the hydraulic circuit of claim 1, or is an additional circuit.
Claim 5 recites “further including an electrical connection between a superordinate control device and/or at least one traction motor, on the one hand, and the main module and/or the first further module, on the other hand.”  It is not clear what is encompassed by this recitation, particularly the one hand/other hand language as it is used in the claim.
Claim 7 recites “two hydraulic circuits”.  It is not clear if these correspond to the hydraulic circuit of claim 1, or are additional circuits.
Claim 11 recites “one hydraulic circuit or two hydraulic circuits or brake circuit(s)”.  It is not clear if these correspond to the hydraulic circuit of claim 1, or are additional circuits.
Claim 11 recites “one or more consumers”.  It is not clear if these correspond to the consumers of claim 1, or are additional consumers.
Claim 12 recites “at least one consumer”.  It is not clear if these correspond to one of the consumers of claim 1, or are additional consumers.
Claim 22 depends from a cancelled claim, rendering its scope indefinite.  It has not been further treated on the merits.
Claim 26 recites “its”.  It is not clear what element this refers to.
Claim 32 recites “two hydraulic circuits”.  It is not clear if these correspond to the hydraulic circuit of claim 1, or are additional circuits.
Claim 33 recites “two main modules and one separate module”.  It is not clear if these correspond to the modules of claim 1, or are additional modules.
Claim 33 recites “wherein each main module is connected via one hydraulic output line thereof to in each case one brake circuit”.  It is not clear what is meant by this recitation, particularly “in each case”.  It is also unclear if the “main module” and “one brake circuit” correspond the prior recited modules or circuits, or are different elements.  
Claim 35 recites “one or both circuits”.  It is not clear if these correspond to one of the circuits of parent claim 33, or are different circuits.
Claim 37 recites “wherein each working chamber is connected to in each case one hydraulic circuit or hydraulic output line”.  It is not clear what is meant by this recitation, particularly “in each case”.  It is also unclear if the “one hydraulic circuit or hydraulic output line” correspond the prior recited lines or circuits, or are different elements.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 recites the broad recitation “a separate bridge circuit supplies the ECU”, and the claim also recites “in particular in galvanically separated fashion” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 41 recites “the fast build-up of brake pressure”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 41 recites “wherein each working chamber is connected to in each case one hydraulic circuit or hydraulic output line”.  It is not clear what is meant by this recitation, particularly “in each case”.  It is also unclear if the “one hydraulic circuit or hydraulic output line” correspond the prior recited lines or circuits, or are different elements.  
Claim 42 recites “one electromotive drive of one of the modules has only a level of drive power sufficient for ABS and/or ESP feedback control function.”  It is not clear what level of drive power corresponds to this recitation.  It would seem that at least ABS function would be carried out across a wide range of power levels otherwise associated with normal braking depending on the driving surface the vehicle is on.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10-11, 14-16, 24, 29, 32-35, 37, 40-42 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2019/031165) in view of Masuda (US# 2018/0162334) or Linhoff (US# 2015/0028666).
Besier et al disclose a brake system including; a main module 20 and/or 24, arranged in one housing, comprising: at least one pressure supply device 25 which is driven by an electromotive drive 36, and which is in the form of a piston-type or double-stroke piston-type pump for varying pressure in at least one hydraulic circuit 304/308, wherein the electromotive drive is arranged to adjust the piston of the piston-type or double-stroke piston-type pump via a transmission mechanism (ball screw [0036]), and a valve arrangement with at least one solenoid valve 130/134/138/142 which serves for individually setting hydraulic pressures in the hydraulic circuits and/or for separating and connecting the hydraulic circuits from and to the pressure supply device 28 and/or the piston-cylinder units 160/32; hydraulic ports for at least two hydraulic consumers 6/8/10/12 of the hydraulic actuating system; an electrical control unit 250 and/or 254, with motor control electronics for a motor 40, valve output stages and sensors 84/92 [0056]-[0058], for activating the at least one solenoid valve 130/134/138/142 and the electromotive drive in order to set a pressure in the hydraulic actuation system by adjustment, wherein the main module is either electrically connected (note electrical connections to sensors 260/262) or electrically and hydraulically connected (note hydraulic connection at lines 242 and 300) to at least one further system component 260/262 or actuating unit 160.  Besier et al lack the disclosure of motor control electronics for a brushless direct current motor.  Besier et al is silent as to the type of motor used.   Masuda and Linhoff both disclose braking devices and further teach brushless direct current motors ([0033] of Masuda and [0014] of Linhoff).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a brushless direct current motor for the motor of Besier et al, as taught by Masuda or Linhoff, to provide appropriate power while saving space ([0033] of Masuda).
	Regarding claim 2, a piston-cylinder unit 164 is a constituent part of a further system component  and is arranged in a first further, separate module 160, which is in particular arranged spatially separately from the main module, and wherein at least one piston 188 of the piston-cylinder unit is adjustable by means of an actuating device 172, wherein the piston-cylinder unit is connected via at least one rigid or flexible hydraulic line (the lines are necessarily one of rigid and flexible) to an output line 242/300, a hydraulic circuit 304/308 and/or to the valve arrangement 130/134/138/142 of the main module.
	Regarding claim 3, the first further module includes a single-circuit master cylinder or a two-circuit tandem master cylinder 168, and has at least one isolating valve 96/104 in order to selectively produce or close a hydraulic connection between a working chamber of the master cylinder or the two working chambers 180/184 of the two-circuit tandem master cylinder of the first further module to one or two brake circuits 304/308.
	Regarding claim 4, the at least one hydraulic line 242/300 is shut off during normal operation by means of a normally open valve 96/104 and/or, in an emergency situation, a pressure is enabled to be transferred by means of the first further module via the hydraulic line into a hydraulic circuit or for adjustment of a wheel brake, of a clutch or of a gear actuator.
Regarding claim 5, an electrical connection (communication connection) between a superordinate control device and/or at least one traction motor, on the one hand, and the main module and/or the first further module, on the other hand.  [0007][0056]  Note the suggested system setpoint for braking demand communicated from the “outside” appears to suggest a superordinate device specifying a braking demand.
	Regarding claim 6, further including a second further module 160 , having arranged thereon or therein an electronic pedal or lever 172 on which a force is enabled to be exerted by means of an electric drive or actuator (driver), wherein the force exerted on the electronic pedal or lever 172 is determined 260/262 and control signals are enabled to be transmitted via an electrical connecting line or radio transmission between the main module and the second further module [0048].
	Regarding claim 7, the main module further comprises two hydraulic output lines via which pressure feedback control is performed in two separate wheel brakes 6/8 or two hydraulic circuits.
	Regarding claim 8, pressure feedback control for brake force boosting is performed via the output lines (lines connected to 6 and 8).
	Regarding claim 10, the device has more than one main module 20/24, wherein each main module respectively has a pressure supply unit 28/32, solenoid valves 130/134/138/142 and an ECU 250/254.
	Regarding claim 11, each main module serves for pressure feedback control (closed-loop controllers are disclosed) in one hydraulic circuit or two hydraulic circuits or brake circuit(s), wherein in each case one or more consumers 6/8/10/12 are arranged in each hydraulic circuit.
	Regarding claim 14, the main module includes one or more switching valves 116/124 and at least one outlet valve 112/120, by means of which at least one outlet valve a pressure dissipation in at least one consumer is enabled to be performed.  Note valves 112/120 allow pressure dissipation back to the pressure provision.
	Regarding claim 15, further including a superordinate control device, wherein control of the device is performed by the superordinate control device, and the main module performs only pressure actuating functions, wherein driving dynamics feedback control is calculated and performed in the superordinate control device.  [0056]  Note the suggested system setpoint for braking demand communicated from the “outside” appears to suggest a superordinate device specifying a braking demand.

	Regarding claim 16, the device has only one main module 16, which has four hydraulic output lines, and, via each output line, pressure feedback control is performed in one of four wheel brakes 6/8/10/12, wherein the main module carries out or performs the functions for brake force boosting, blending, ABS/ESP and/or driver assistance [0068].
	Regarding claim 24, in the case of two main modules being present, these is/are fed redundantly by means of two separate electrical circuits [0072].
Regarding claim 29, an electrical connector designed for connection to an on-board electrical system (energy supply) of a vehicle, is attached laterally adjacent to the ECU or on an end side of the ECU.  [0072] and the dotted lines extending to the side of ecu 250/254 in the figures.
	Regarding claim 32, one pressure sensor 80 is provided for two hydraulic circuits 8/134 and 138/10, wherein the two hydraulic circuits are hydraulically connectable by means of a valve 100.
	Regarding claim 33, two main modules 20/24 and one separate module 160 are provided, wherein each main module is connected via one hydraulic output line thereof to in each case one brake circuit 304/308.
	Regarding claim, 34, the brake circuits are selectively connectable to one another by means of a connecting line that is enabled to be shut off by at least one connecting valve 100 or 108.
	Regarding claim 35, an actuating unit 172 of the separate module 160 is connectable via at least one hydraulic line 242/300 to one or both brake circuits, wherein the at least one hydraulic line is enabled to be shut off by at least one respective normally open valve 96/104.
	Regarding claim 37 the pressure supply unit comprises a piston-cylinder unit 28/32 with a double-stroke piston 72/74 that separates two working chambers 60/62 or 64/66 from one another, wherein each working chamber is connected to in each case one hydraulic circuit or hydraulic output line.
Regarding claim 40, /or redundant signal lines to further system modules 260/262 are provided.
	Regarding claim 41, in the case of the fast build-up of brake pressure in brake circuits (or normal brake operations), both modules 20/24 are used for the pressure build-up, and the brake circuits 112/134/8 and 116/130/6 are connected to one another by means of a connecting line 272 and/or 274 and open valves 112/116.
	Regarding claim 42, one electromotive drive of one of the modules has only a level of drive power sufficient for ABS and/or ESP feedback control function [0024].
	Regarding claim 45, the electromotive drive comprises an electric motor with a spindle drive [0036].

Claim(s) 17 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2019/031165), Masuda (US# 2018/0162334) or Linhoff (US# 2015/0028666, as applied to claims 1 or 45 above, in further view of DE 102015104246 (also note US equiv 2018/0065609).
Besier et al, as modified lack at least one circuit board of the ECU is arranged adjacent, in parallel, to the pressure supply device, wherein at least one electrical component, in the form of at least one motor sensor, at least one valve body and phase contacts, is arranged directly on the at least one circuit board and/or is galvanically connected to the ECU via electrical contacts that are fastened to the ECU or to the at least one circuit board thereof.  DE ‘246 teach at least one circuit board PCB of the ECU is arranged adjacent, in parallel, to the pressure supply device GH1, wherein at least one electrical component, in the form of at least one motor sensor 4 is arranged directly on the at least one circuit board .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the circuit board and sensor arrangement, such as taught by DE ‘246, with the pressure provision of Besier et al as an obvious means of implementing the motor and sensor with improved installation flexibility.
Regarding claim 46, DE ‘246 further teach the spindle drive comprises a flexural rod 19, via which a spindle 22 is connected to a pot-shaped rotor 18 of the motor of the electromotive drive, wherein the flexural rod 19 extends in an axial direction within the spindle and is fastened by means of one end of the flexural rod to a base wall of the pot-shaped rotor and by means of a second end of the flexural rod to an end of the spindle.

Claim(s) 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2019/031165), Masuda (US# 2018/0162334) or Linhoff (US# 2015/0028666, as applied to claim 1 above, in further view of Drumm (US# 2012/0160043).
	Besier et al, as modified, disclose all the limitations of the instant claims with exception to a nut driven by a spindle is connected rotationally conjointly to the piston of the piston-pump of the pressure supply device (claim 21) or a relative-rotation prevention means is arranged to prevent the piston of the pressure supply device from rotating about its longitudinal axis (claim 26).  Besier et al do not provide much detail regarding the structure of the pressure provisions.  Drumm discloses a similar pressure provision for a vehicle brake including a nut 19 driven by a spindle 18 is connected rotationally conjointly to the piston 4 of the piston-pump of the pressure supply device (claim 21) or a relative-rotation prevention means 25/28 is arranged to prevent the piston of the pressure supply device from rotating about its longitudinal axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the actuator structure taught by Drumm in the system of Besier et al as an obvious means of implementing the actuator in an efficient manner.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2019/031165), Masuda (US# 2018/0162334) or Linhoff (US# 2015/0028666, as applied to claim 1 above, in further view of Satou et al (US# 2011/0156629).
	Besier et al, as modified, disclose the electromotive drive 36 of the pressure supply device comprises a motor M, and wherein the piston-type pump of the pressure supply device has a double-stroke piston 72 with two working chambers 60/62, wherein in each case one brake circuit is connected to each working chamber.  Note Linhoff teaches a three phase BLDC motor.  Besier et al lack the motor having 2x3 phases.  Satou et al disclose a electrical vehicle component drive and further teach multiple sets  of windings 11/12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 2 sets of 3 phase windings, as taught by Satou et al, in the device of Besier et al to increase the fault resistance of the system, thereby ensuring brake function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK